83019: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26556: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83019


Short Caption:IN RE:  GUARDIANSHIP OF MORRISCourt:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - CV20-0519Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/09/2021 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSpring Valley HospitalRichard D. Chatwin
							(Gerrard Cox Larsen)
						Douglas D. Gerrard
							(Gerrard Cox Larsen)
						Kegan M. Monks
							(Gerrard Cox Larsen)
						


RespondentIrene SanzareDavid H. Neely, IIIBradley J. Richardson
							(Nye County District Attorney)
						


RespondentKaryn SmithDavid H. Neely, IIIBradley J. Richardson
							(Nye County District Attorney)
						


RespondentMelba Morris
					In Proper Person
				


RespondentPatrick Knorr
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


06/08/2021Filing FeeFiling Fee due for Appeal. (SC)


06/08/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-16363




06/08/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-16369




06/09/2021Filing FeeE-Payment $250.00 from Douglas D. Gerrard. (SC)


06/09/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-16499




06/09/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)21-16598




06/30/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-18853




07/22/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-21234




07/23/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-21325




07/30/2021Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: April 15, 2021.  Court Reporter: Nye County Recorder/Reporter (REJECTED PER NOTICE ISSUED 07/30/21). (SC)


07/30/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-22182




08/04/2021Order/ProceduralFiled Order to Show Cause.  Appellant's Response 30 days.  Respondents may file any reply within 14 days of service of appellant's response.  The deadlines to file documents in this appeal are suspended pending further order of this court.  fn1[The clerk shall modify the caption of this appeal consistent with the caption on this order.  Should any party object to the modification of the caption, they shall so notify this court, in writing within 7 days of the date of this order.]  (SC)21-22665




09/01/2021MotionFiled Stipulation for Dismissal of Appeal. (SC)21-25504




09/14/2021Order/DispositionalFiled Order Dismissing Appeal. Appellant and certain respondents have now filed a stipulation to dismiss this appeal.  Because the stipulation is not signed by all parties, it is treated and granted as a motion to voluntarily dismiss this appeal.  NRAP 42.  Accordingly, this court "ORDERS this appeal DISMISSED." Case Closed/No Remittitur Issued. (SC)21-26556





Combined Case View